ORDER

PER CURIAM.
William J. Sitton (Appellant) appeals from the trial court’s judgment of conviction entered upon the jury’s verdict finding Appellant guilty of first-degree involuntary manslaughter and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not plainly err, and no manifest injustice or a miscarriage of justice occurred. State v. Norman, 178 S.W.3d 556, 560 (Mo.App. W.D.2005). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).